28 F.3d 105
74 A.F.T.R.2d 94-5120
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Howard Ross BUTLER;  Elaine Butler, Plaintiffs-Appellants,v.COMMISSIONER OF INTERNAL REVENUE SERVICE;  Internal RevenueService;  R.D. Risdon, Defendants-Appellees.
No. 93-35993.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1994.*Decided June 17, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Howard and Elaine Butler appeal pro se the district court's dismissal for failure to state a claim of their quiet title action against the Internal Revenue Service ("IRS").  The Butlers alleged that the IRS officer who filed a lien on their property lacked delegated authority to do so.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
We review de novo the district court's dismissal for failure to state a claim, accepting the factual allegations in the complaint as true and construing them in the light most favorable to the appellant.   Schowengerdt v. General Dynamics Corp., 823 F.2d 1328, 1332 (9th Cir.1987), cert. denied, 112 S.Ct. 1514 (1992).


4
The Butlers's delegation of authority contention lacks merit.  The delegation of authority down the chain of command, from the Secretary to the Commissioner of Internal Revenue, to local IRS employees constitutes a valid delegation by the Secretary to the Commissioner, and a redelegation by the Commissioner to the delegated officers and employees.   Hughes v. United States, 953 F.2d 531, 536 (9th Cir.1992).  Accordingly, the district court properly dismissed the Butlers' complaint for failure to state a claim upon which relief could be granted.   See Schowengerdt, 823 F.2d at 1332.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3